Maletz, Judge:
This case concerns tbe proper dutiable status of corneal lens blanks that were imported from England through the port of Philadelphia, Pennsylvania. The government classified them pursuant to paragraph 1559 of the Tariff Act of 1930, as amended, by similitude under paragraph 226 of that act, as modified, to eyeglass and spectacle lenses with edges unground valued at over $10.00 per dozen pairs, and assessed duty at the rate of 15 percent.
Plaintiff has protested and claims that the imports should be classified under paragraph 1555 of the 1930 act, as modified by T.D. 52739, as waste, not specially provided for, dutiable at only 4 percent.
Defendant has requested that it be relieved from filing a brief in the case for the following stated reasons:
The record herein establishes to the satisfaction of the Government that the imported corneal lens blanks were totally defective and could not be processed into finished contact lenses, that because of their defective condition no contact lenses were ever successfully produced from the imported lens blanks, and that all of the lens blanks, except for a small number that were retained in order to illustrate the defect, were intentionally destroyed in this country by the consignee of the merchandise, Morrison Laboratories. Based upon the record and on the authority of Cheltenham Supply Corp. v. United States, 63 Cust. Ct. 271, C.D. 3908 (1969), the Government concedes the propriety of plaintiff’s claim for classification under paragraph 1555, Tariff Act of 1930.
Upon the record presented and the concession thus made by defendant, we hold that the importations before us are properly classifiable under paragraph 1555 of the Tariff Act of 1930, as modified, and thus dutiable at the rate of 4 percent ad valorem.
The protest is sustained and judgment will issue accordingly.